11 Ill. App. 2d 247 (1956)
136 N.E.2d 538
John T. Blincoe, Plaintiff-Appellant,
v.
Curtis C. Miller, Jr., Defendant-Appellee.
Gen. No. 10,871.
Illinois Appellate Court  Second District.
July 9, 1956.
Rehearing denied September 4, 1956.
Released for publication September 8, 1956.
Hinshaw, Culbertson, Moelmann & Hoban, and Willard E. Cain, for appellant.
Leonel I. Hatch, of counsel.
Wyatt Jacobs, of Jacobs, Miller, Hopkins & Rooney, for appellee.
Joseph B. Lederleitner, and Donna Simpson, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgments reversed and cause remanded.
Not to be published in full.